Citation Nr: 1608642	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  12-28 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (Tiger Team).  The Veteran's file has since been transferred to the St. Petersburg, Florida RO.  The Board observes that the December 2010 rating decision denied other issues; however, in his January 2011 notice of disagreement (NOD), the Veteran limited his appeal to service connection for a respiratory disability.

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in December 2015.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action, on his part, is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.

The Veteran asserts that he has a respiratory disability related to his active military service.  The Veteran has consistently stated as well as presented testimony to the fact that while he was stationed in Germany on a field trip, he was hospitalized for one week for pneumonia and that he currently experiences a respiratory disorder.  See October 2010 statement; January 2011 NOD; September 2012 substantive appeal; as well as Board hearing transcript.  Service treatment records are silent with regards to a respiratory disorder.  The Board notes, however, the Veteran, as a layperson, is competent to report observable symptoms, such as respiratory distress.  Duenas v. Principi, 18 Vet. App. 512 (2004).  Further, the Veteran is competent to report that he was hospitalized for one week for pneumonia while in the field in Germany during active duty.  This is sufficient evidence to warrant an examination, since there is competent evidence of injury/incident in service, current symptoms of disability, and a report of symptoms since service that suggests a possible association to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that a respiratory examination is necessary in this matter to assist in determining whether the Veteran has a respiratory disability as a result of his active duty service.

Finally, while on remand, the Veteran should be given an opportunity to identify the any additional treatment records relevant to his respiratory disorder.  During the hearing, the Veteran indicated that he was currently being seen by the Tampa VA medical center (VAMC) for his respiratory disability.  The Veteran's updated VA treatment records should be obtained to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159(c) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from VA (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran relevant to his respiratory disability dated from July 2012 forward.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 
 
2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After obtaining any outstanding records and associating them with the claims file, schedule the Veteran for a VA respiratory examination to determine the current nature and etiology of his respiratory disorder.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should answer the following questions:

(A) Does the Veteran have a current respiratory disability? In so answering, the examiner should consider and address, if appropriate, the Veteran's allegations that he has symptomatology which has not resolved since service, and he currently has "bad lungs".  See Hearing Transcript, p. 8. 

(B) With respect to any diagnosed disability, based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such diagnosed disability had its onset during or is otherwise related to the Veteran's military service, to include in-service pneumonia. 

In formulating his or her opinion, the examiner should note that the Board takes as truthful, the Veteran's report of in-service hospitalization for pneumonia.  The examiner should consider all evidence of record, including medical records and lay statements.  A complete rationale for all opinions should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.





The purpose of this remand is to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




